        Case 1:15-cr-10338-FDS Document 3040 Filed 07/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
UNITED STATES OF AMERICA               )
                                       )                      Criminal No.
            v.                         )                      15-10338-18-FDS
                                       )
JOEL MARTINEZ,                         )
                                       )
            Defendant.                 )
_______________________________________)


                                  ORDER TO SHOW CAUSE

       Petitioner, proceeding pro se, has filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. Essentially, the petition alleges ineffective assistance of

counsel based on counsel’s unwillingness to prosecute an appeal.

       The United States has moved for an order authorizing and directing defendant’s counsel

to disclose otherwise-privileged matters in order to respond to the petition.

       “It has long been the rule in the federal courts that, where a habeas petitioner raises a

claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all

communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716

(9th Cir. 2003).

       Accordingly, defendant is ordered to show cause within 21 days (that is, by August 5,

2019), why he should not be deemed to have waived the attorney-client privilege by having filed

a motion under § 2255 alleging ineffective assistance of counsel. Failure to do so will result in a

finding of waiver and an order directing Attorney Ettenberg to produce the requested material.
        Case 1:15-cr-10338-FDS Document 3040 Filed 07/15/19 Page 2 of 2



So Ordered.

                                           /s/ F. Dennis Saylor IV
                                           F. Dennis Saylor IV
Dated: July 15, 2019                       United States District Judge




                                       2
